       Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )      CR. NO. 2:21-CR-49-MHT-JTA
                                               )
WILLIAM L. HOLLADAY, III, et al.               )

                          MOTION FOR A PROTECTIVE ORDER

       Comes now the United States of America, by and through Louis V. Franklin, Sr., United

States Attorney for the Middle District of Alabama, and files this motion for a protective order.

                          I. GROUNDS FOR PROTECTIVE ORDER

       Rule 16(d)(1) permits the Court to enter a protective order “for good cause.” Fed. R.

Crim. P. 16(d)(1). The government provides the following grounds as “good cause” for the

entering of a protective order in this case.

       First, the discovery materials contain extensive educational records of third-party minors.

Such educational records include, but are not limited to: class schedules, instructors, grades in

specific classes, standardized test scores, and attendance records. These records come from

multiple public school districts within Alabama, the Alabama State Department of Education,

various non-public schools within Alabama, and standardized testing companies. Some of these

records are subject to protection from disclosure pursuant to 20 U.S.C. § 1232g(b). Redaction of

these records is not feasible because, given the nature of the charges, the defendants will likely

need unredacted copies of the records to investigate the specific charges at issue in the case.

This is so because many of the charges involve allegations related to the education of individual

students.

       Second, the discovery materials contain personal identifying information (including

Social Security numbers, dates of birth, telephone numbers, home addresses, and other types of
        Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 2 of 6




information) of third-party minors and their parents. Such personal identifying information can

be found in the educational records as well as in other documents. Redaction of this personal

identifying information is not feasible, as the defendants may need this information to investigate

the charges. Specifically, the indictment charges some of the defendants with unlawfully using

personal identifying information of third parties to perpetuate a scheme to commit wire fraud, in

violation of 18 U.S.C. § 1028A. Given the nature of the charges, the defendants need access to

the personal identifying information to investigate whether they did use such information as

alleged in the indictment.

        Third, the discovery materials contain financial information—including federal income

tax returns and financial account records—of the defendants, individual witnesses, and various

institutions (namely, the Athens City School District) related to the case. 1 Redaction of these

materials is not feasible as: (1) in some instances, there is no way to redact electronic records

without corrupting the files; and (2) many of the transactions at issue in the indictment involved

these third-party accounts, thus meaning that the defendants will need access to these third-party

accounts in order to adequately investigate the charges.

        Fourth, the discovery materials contain informal opinions issued by the Alabama Ethics

Commission. The state of Alabama has declared that “[a]ll requests for informal opinions and

the opinions themselves are confidential and will not be disclosed unless authorized by the

individual or entity requesting the opinion.” Ala. Admin. Code § 340-X-1.04(3). The

government obtained these records by issuing a federal grand jury subpoena to the Alabama



         1
           As for the tax information, the government obtained ex parte orders authorizing the disclosure of federal
and state tax return information for the following defendants: Trey Holladay, Deborah Holladay, Tutt, Sisk, and
Carter. See 26 U.S.C. § 6103(i). The government recognizes that the tax return information of one defendant may
be discoverable to another defendant under one of the relevant discovery rules and principles. Accordingly, the
government intends to disclose the tax return information of all defendants to all other defendants. See 26 C.F.R.
§ 301.6103(i)-1.

                                                         2
       Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 3 of 6




Ethics Commission. To the government’s knowledge, the individuals or entities requesting the

informal opinions have not consented to the disclosure. Although the above-quoted provision is

not binding on this Court, as a matter of comity, the government is reluctant to disclose to the

defendants documents deemed confidential under state law absent a protective order.

       Finally, it is worth noting that the contents of the discovery materials will be voluminous.

Even if the above-noted concerns with redactions were not present, it is unlikely, given the

volume of the materials, that the government could produce the materials without inadvertently

failing to redact some sensitive materials.

                          II. CONTENTS OF PROPOSED ORDER

       To ensure that the sensitive materials discussed above are not disclosed unnecessarily, the

government asks that the Court enter a protective order containing the following requirements.

       First, a requirement that the defendants be prohibited from disclosing any of the

discovery materials provided to them in this case except to the following persons: (1) any

retained or court-appointed defense attorney of the defendant receiving the discovery materials

who has made an appearance in the case; (2) any employee or independent contractor of any

attorney representing the defendant, including a partner, associate, paralegal, administrative

assistant, or investigator; (3) any expert witness retained to provide an opinion on any matter at

issue in the case; and (4) any other person to whom the defense attorney (or defendant if

proceeding pro se) determines in good faith that disclosure is essential for the adequate

preparation of the defense.

       Second, a requirement that the defense attorney (or defendant if proceeding pro se) and

any other person to whom the defense attorney (or defendant if proceeding pro se) grants access




                                                 3
       Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 4 of 6




to the discovery materials store and maintain the discovery materials in such a way that prevents

inadvertent disclosure to third parties.

       Third, a requirement that, should any defense attorney (or defendant if proceeding pro se)

seek to—(1) attach any material provided in the discovery production to any publicly available

court filing; or (2) introduce or otherwise use any material provided in the discovery production

in any public court proceeding—then that defense attorney (or defendant) must first redact the

identity of the person to whom the material pertains and all non-pertinent, sensitive information

from the material.

       Fourth, a requirement that, at the conclusion of the case, each defense attorney (or

defendant if proceeding pro se) who received discovery materials from the government must

return to the government or destroy such discovery materials. Further, a requirement that any

defense attorney (or defendant) who has disclosed discovery materials to another in the course of

preparing a defense shall affirmatively ensure that any recipient of discovery materials return to

the government or destroy discovery materials. Finally, a requirement that, at the end of the

case, any person who receives discovery materials in this case, whether directly or indirectly

from the government, shall certify in writing to the Office of the United States Attorney for the

Middle District of Alabama that all discovery materials have been destroyed or returned.

                                       III. CONCLUSION

       Based on the foregoing, the government asks that the Court enter the requested protective

order. The defendants’ positions on this motion are unknown.




                                                 4
Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 5 of 6




Respectfully submitted this 23rd day of February, 2021.

                                           LOUIS V. FRANKLIN, SR.
                                           UNITED STATES ATTORNEY

                                           /s/ Jonathan S. Ross
                                           Jonathan S. Ross
                                           Assistant United States Attorney
                                           131 Clayton Street
                                           Montgomery, Alabama 36104
                                           Phone: (334) 223-7280
                                           Fax: (334) 223-7135
                                           E-mail: jonathan.ross@usdoj.gov




                                       5
      Case 2:21-cr-00049-MHT-JTA Document 10 Filed 02/23/21 Page 6 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )       CR. NO. 2:21-CR-49-MHT-JTA
                                            )
WILLIAM L. HOLLADAY, III, et al.            )

                               CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

                                                    Respectfully submitted,

                                                    /s/ Jonathan S. Ross
                                                    Jonathan S. Ross
                                                    Assistant United States Attorney
                                                    131 Clayton Street
                                                    Montgomery, Alabama 36104
                                                    Phone: (334) 223-7280
                                                    Fax: (334) 223-7135
                                                    E-mail: jonathan.ross@usdoj.gov




                                                6
